NO. 12-09-00407-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
DEBRA JANE HUETT,                                          '    APPEAL FROM THE 3RD
APPELLANT

V.                                                         '    JUDICIAL DISTRICT COURT OF

CHARLES HODGES, HODGES SURVEYING,
WILLIAM PEMBERTON, JOHN L. BILLINGSLEY
LOGGING, LLC, JOHN L. BILLINGSLEY TRUCKING,
LLC, JOHN L. BILLINGSLEY INVESTMENT, LLC,
JOHN L. BILLINGSLEY, JOE BILLINGSLEY, LES
CHAMBERS, MARTHA MINGLE-HO, TIM
NORLAND, RAY NEUER, JOE GARNETT, ' HOUSTON COUNTY, TEXAS
SHEEHY, SERPE AND WARE, PC, MARK
CALHOON, JERRY CALHOON, MARILYN ROAF,
JOHN OVARD, GEORGE COWART, SANDY
HUGHES, CAROLYN RAINS, ANGELA DION
AND PATTY GEORGE, APPELLEES
                              MEMORANDUM OPINION
                                  PER CURIAM
      This appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 42.3.
         The clerk’s record in this appeal was due to have been filed on or before
December 4, 2009. On December 2, 2009, Huett was notified that the district clerk had
requested an extension of time for filing the clerk’s record stating that the reason for the
delay was due to nonpayment of the required preparation fee. Huett was informed that
the appeal would be presented to the court for dismissal unless proof of full payment to
the clerk was provided to this court no later than December 14, 2009.
         The date for providing proof of payment for the clerk’s record has passed, and
Huett has not complied with the court’s request or otherwise responded to this court’s
December 2, 2009 notice. Because Huett has failed, after notice, to comply with this
court’s notice, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered December 16, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (PUBLISH)